Detailed Action
This office action is for US application number 16/576,887 evaluates the claims as filed on December 17, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The head portion detachably coupled to the coupling section of the collet of claim 1 does not appear to further limit over the head portion detachably coupled to the coupling section of the collet of claim 1 lines 8-9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitson (US 6,931,908).
As to claim 1, Mitson discloses a bender (Figs. 1-6) capable of use on/with a spinal plate (shown bending tube 36 in Fig. 1) comprising: an actuation assembly (see ‘Housing’, ‘Lever’, ‘Shaft’ as labeled on the illustration of Fig. 1, 76) including a housing (see illustration of Fig. 1), a lever (54, see illustration of Fig. 1) pivotably coupled to the housing (via pin 56, col. 3 lines 30-32), a linkage (76, Fig. 3) pivotably coupled to the lever (Fig. 3, col. 3 lines 55-60), and an actuation shaft (22, see illustration of Fig. 1) operatively coupled with the linkage (Fig. 3), the lever capable of transitioning between a neutral position (away from the housing) and an actuated position (towards the housing, col. 3 line 65 – col. 4 line 5), which, imparts axial displacement to the actuation shaft (col. 3 line 65 – col. 4 line 5); a collet (see illustration of Fig. 1) including a proximal section (see illustration of Fig. 1), a sleeve section (see illustration of Fig. 1) extending distally from the proximal section (as defined, Fig. 3), and a coupling section (see illustration of Fig. 1) extending distally from the sleeve section (as defined, Fig. 3); and a head portion (20, 34, 34) capable of use to support a spinal plate (shown in Fig. 1 supporting tube 36, Fig. 1), the head portion detachably coupled to the coupling section of the collet (via wing nut 42, Figs. 1-3, col. 3 lines 3-10), the head portion including lateral walls (walls of 34s) defining a gap therebetween (space between 34s as shown in Fig. 2, Fig. 2), an anvil portion (16) coupled to a distal end portion of the actuation shaft (Figs. 1-3) capable of use to advance within the gap defined between the lateral walls (Figs. 2 and 3) capable of use to engage the spinal plate to cause bending of the spinal plate supported in the head portion (shown in Fig. 1 supporting tube 36, Fig. 1).

    PNG
    media_image1.png
    825
    984
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-20 allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/AMY R SIPP/Primary Examiner, Art Unit 3775